 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSmith Auto Service, Incorporated and William H.White. Case 5-CA-1047September 30, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBEIRSJENKINS AND PENELLOOn July 14, 1980, Administrative Law JudgeBruce C. Nasdor issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, the General Coun-sel filed cross-exceptions and a supporting brief,and Respondent filed an answering brief.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge and to adopt his recommended Order.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Smith AutoService, Incorporated, Baltimore and Towson,Maryland, its officers, agents, successors, and as-signs, shall take the action set forth in the said rec-ommended Order.t The General Counsel's motion to withdraw fn. 10 of his brief ishereby granted.2 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Hoard's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.I Member Jenkins would compute interest in accordance with his par-tial dissent in Olympic Medical Corporation. 250 NI.RB No. 11 (198())DECISIONSTATE-MENT OF THE. CASEBRUCE C. NASDOR, Administrative Law Judge: Thiscase was heard in Baltimore, Maryland, on November 20and 21, 1979, and January 10, and February 8, 1980.The charge and amended charge in this proceedingwere filed by William H. White. the Charging Party, onJanuary 18 and February 2, 1979. t The complaint allegesseveral instances of 8(a)(1) conduct, and the discriminato-I All dates in 1979. unless otherwise specified.252 NLRB No. 68ry discharge of William H. White. Respondent denies itcommitted the alleged violations of the Act.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due considera-tion of the briefs, I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent is engaged in the business of auto glassand upholstery service at its Baltimore, and Towson,Maryland, locations. During the preceding 12 months, arepresentative period, Respondent purchased and re-ceived, in interstate commerce, goods and suppliesvalued in excess of $50,000 from points located outsidethe State of Maryland. It is admitted, and I find, that Re-spondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.11. THE LABOR ORGANIZATION INVOI.VEDIt is admitted, and I find, that District No. 12, Interna-tional Association of Machinists and Aerospace Workers,AFL-CIO, herein called the Union, is, and has been, alabor organization within the meaning of Section 2(5) ofthe Act.111. THE AI.LEGED UNFAIR LABOR PRACTICESRespondent installs automobile glass and upholstery atits two locations in Baltimore and Towson, Maryland.According to the record testimony, some of the employ-ees were not satisfied with working conditions in theshop and they met at the home of William H. (Herb)White to discuss the feasibility of joining a union. Some-time during the month of August 1978 the employeesmet again at White's home with Ballinger, a union repre-sentative. White, who was the individual responsible forcontacting the Union, arranged two subsequent meetingsat his home at which the employees signed union author-ization cards. The last meeting prior to the election washeld at the union hall.On August 14, a petition was filed in Case 5-RC-10566, by District No. 12, International Association ofMachinists and Aerospace Workers, AFL-CIO (herein-after referred to as the Union).On September 11, a conference was held where theparties executed a Stipulation for Certification upon Con-sent Election. White and Preston Wenzing appeared onbehalf of the Union.The election was held on October 27, where ninevotes were cast against the Union and eight votes werecast in favor of the Union. There was one challengedballot which was not determinative. White appeared asthe union observer.No objectives were filed to the election results.A. Independent 8(a)(l) AllegationsA few days after the Union filed the petition, LeonardSmith, Respondent's president, made a speech to the em-ployees regarding the Union's organizational efforts. Afew days later, Joseph E. Harvey Thornton, White's610 SMITH AUTO SERVICE, INCORPORATEDstepson, went to Smith and asked him for a raise. Smithallegedly told Thornton he could not give him a raisebecause some "pricks" were trying to bring a union inand a raise would seem like a bribe. Thornton testifiedthat Smith told him if he, Thornton, should hear any-thing or know anything about the Union, he should tellSmith and Smith would take care of him. Thorntonfeigned ignorance with respect to the organizationalcampaign.Thornton testified that some time after September 11,the date the stipulation for certification was executed, hewas approached by Smith while he was parking a car inthe lot, and asked if he knew anything about the Union,to which he responded negatively. Smith allegedly toldThornton that if he did find out anything to let himknow and he would take care of him. Thornton again re-quested a raise but got no answer from Smith.According to Thornton's testimony 2 weeks later,while making a delivery to the shop which is located inTowson, Smith allegedly approached Thornton andasked him who Herb White thought he was, that thisSmith Auto Service was not Bethlehem Steel. Smith alsostated that the Union was not going to get in, what wasHerb trying to do. Thornton responded, "I have my ownopinion of the whole thing. What Herb does is Herb, andwhat I do is myself."Steven Riddle testified that sometime in August, whilehe was in the shop working, Smith came up to him andtold him that he would like to see him in the backroomfor a couple of minutes. Riddle and Smith discussedproblems in the shop and what was wrong with the em-ployees. According to Riddle's testimony, sometimeduring the conversation, Smith stated that if the Uniondid not get in, he was going to give everybody a raise,better Blue Cross/Blue Shield and a timeclock. Further-more, Smith allegedly stated, that if Herb had any prob-lems he should have come to Smith and talked aboutthem instead of going to the Union. Smith told Riddle heshould stay away from Herb because he had been mixedup with the Union.Riddle testified that he had a second conversation withSmith in the backroom sometime in October. Accordingto Riddle this conversation was basically the same as theAugust conversation. Riddle elaborated, that Smithstated to stick by him, vote no for the Union, and stayaway from Herb. Smith allegedly stated that Herb was abad influence because he was trying to get the Union in.George Anders, a reluctant witness, appeared afterbeing brought before a Federal District Court Judge in asubpena enforcement proceeding.Anders testified that he was hired in November 1978.He testified further that at a prehire interview, Smithtold him what his pay would be and what his positionwith Respondent would be. Smith allegedly asked him ifhe liked the Union and did he have anything against theUnion. Anders responded that he did not care for theUnion. He testified that Smith told him that a union hadtried to get into the Company, failed, and it cost himmoney to keep it out. He told Anders that Herb White"tried to start it [the Union]." He also referred to Whiteas a troublemaker. Anders testified that Smith told himhe was going to clean house at Caroline Street,2and "hewas going to change the whole shop around." Therecord is not clear as to whether this statement wasmade at the prehire interview or at some later time.Anders testified that while he was working for Respond-ent he said, "fuck you" to Smith but he did not say it tohis face. Much of his testimony was devoted to the cir-cumstances surrounding the taking of his affidavit. Hetestified that when he met with the Board agent onenight he was drunk, he never read the affidavit, and hedid not swear to its contents.His testimony reveals certain omissions and inconsis-tencies with the affidavit, although the testimony I haveset forth is consistent with his affidavit.Milton Chambers testified that Smith, during the latterpart of August, called Chambers into his office and toldhim he did not want him speaking to that "fathead." Theevidence reveals that Chambers was in the shop talkingto White, who was installing a windshield, and Smith ap-parently saw the two men talking through the glass par-tition separating Smith's office from the shop.Chambers testified that sometime in June, while on hislunch hour, Smith gave him instructions which he resent-ed and he walked away from Smith. Smith, according tothe testimony, followed him from the lot to the shop andtold Chambers not to walk away from him. Chamberstestified that he got mad, turned around, poked his fingerat Smith and said, "you better stop fucking with me."Allen Dawson was called as a witness on behalf of Re-spondent. Dawson has been employed by Respondent for32 years. Because of the rapidity of his speech the courtreporter was unable to take much of his testimony.Dawson completely lost control of himself, stood in thewitness stand, and in a frenzy hurled obscenities and in-vectives at counsel for the General Counsel and White,who was sitting in the back of the hearing room. Coun-sel for the General Counsel was unable to cross-examineDawson. Apparently he was called as a witness to rebutThornton's testimony that he, Thornton, overheardDawson, who was also known as Geech, say to Smith,"you are a motherfucker." What testimony is in therecord reflects that Dawson denied calling Smith thename referred to stating that he only uses that particularword when he is in a fight.B. The 8(a)(3) AllegationWilliam H. (Herb) White worked for Respondent ap-proximately 7 or 8 years and had no disciplinary prob-lems.White testified that as a result of the discontent withworking conditions in the shop he had his wife contact aunion representative, Bradley, who came to his houseand met with him and four other employees. Three orfour other meetings were subsequently held at White'shouse. White also appeared at the conference where theStipulation for Certification Upon Consent Election wasexecuted.White testified that he handed out campaign literatureto the employees. In evidence, as General Counsel's Ex-The altimore. Maryland. location61 I 1 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhibit 2, is a pamphlet captioned "Your Boss and theUnion as Seen Through the Eyes of a Baby." White tes-tified that he intended to give a copy of this document toSmith, but Smith was on the telephone so he laid it onthe secretary's desk, which is in front of Smith's desk.Smith came out of his office with the document in handand, according to White, yelled and screamed at him.According to White, Smith was outraged at being giventhe pamphlet but White did not respond to Smith's out-rage.White testified that his son had been after Smith for araise for a long period of time and Smith kept stallinghim. Furthermore, another man was hired who had notools and no knowledge of the business yet he was paid35-cent-an-hour more than White's son. On January 12,White's son again approached Smith for a raise, was ap-parently turned down, and informed his father of such.White readily admits he got perturbed and he went up toSmith and told him that he thought he was a son-of-a-bitch, then realized what he had said, and immediatelyapologized. Smith told White to pack his tools becausehe was fired.White testified that he has heard other employeescurse at Smith, particularly Dawson and Milton Cham-bers. White testified specifically that in the latter part of1978 or early 1979 around lunchtime he heard MiltonChambers tell Smith to "go fuck himself."Leonard Smith testified that he was amazed that anemployee had called him a son-of-a-bitch because no em-ployee had ever cursed him before and the insult wassomething he could not forgive. Smith testified thatwhen White called him a son-of-a-bitch there were em-ployees in the area and "their eyes opened up." He con-tends if he had not fired White he would have lost therespect of his employees. Smith did not recall whether ornot there were customers in the area at that time.Respondent introduced into evidence a document re-flecting the names of 10 employees who were terminatedin 1978 and 1979, and including the dates of their termi-nation. White's testimony reveals that they were termi-nated for a variety of reasons, everything from latenessand absenteeism to drug abuse.Respondent in its brief emphasizes that employeeDanny P. McGee was fired for cursing at the Company'sservice manager. Smith's testimony reveals somethingmore than that. According to Smith, "McGee was a badcharacter." Everything from damaging our vehicles de-liberately accidents-I mean, I have customers coming into a small garage, naturally, my people are waiting fortheir cars and he would espouse all kinds of four letterwords, and I always went out to the garage and told himthat, I don't want to hear anything like this in front ofcustomers." Smith testified further that McGee cursedhis service manager and the service manager fired him.According to Smith his service manager told him "eitherhe (McGee) goes or I go."On direct examination Smith's responses were un-equivocal "yes" or "no" answers. He testified he spokewith his employees about the Union on only one occa-sion, that occasion being when Smith read a speechwithin a few days or a week after the Union filed its pe-tition for certification. So, according to Smith, at noother time during the 3-month period of organizationalactivity preceding the election, or at any time after theelection, did he talk to employees about the Union.Other witnesses were called to testify, John Buttonand Carl Bryant. Essentially, their testimony reflects thatthey heard cursing every day and it was commonplaceto call Smith all sorts of dirty names either to his back orunder their breath. Button testified that he heard Whitecall Smith a son-of-a-bitch but he did not hear an apol-ogy. Button testified that he hears cursing every day. Healso testified that there was a radio which is constantlyplaying in the shop.James Norton, the Board agent who investigated thiscase, was called to testify.3Norton testified that he hasworked for the National Labor Relations Board as a fieldexaminer for 4 years. Norton testified generally how hetakes affidavits and his modus operandi with respect toswearing in a witness and such. His memo to the file wasintroduced into evidence reflecting that he had an ap-pointment with Anders at 9:30 a.m. on January 26, 1979.Norton testified he met with Anders as scheduled andtook the affidavit in Anders' kitchen. Counsel for theGeneral Counsel pursued a line of testimony withNorton to qualify him as an expert as to whether or notAnders was drunk. He testified that in 1971 he worked ata detoxification center for alcoholics for the period of 6to 7 months. Norton characterized himself as a medicalassistant who worked as an orderly and had daily con-tact with individuals in all stages of intoxoication.Norton testified that he himself drinks a bottle of beer aday. He testified further that he had no reason to assumethat Anders had an alcoholic beverage, nor did he seeany bottles containing alcohol in the vicinity of where hetook the affidavit. According to Norton, Anders ap-peared to be a lucid, coherent person attuned to the time,place, and date. Norton administered the oath to Anders,Anders signed the affidavit, and initialled the corrections.Also, at the bottom right hand corner of each page,Anders initialled to reflect that he had read that particu-lar page. On cross-examination Norton testified that hespecifically followed the above outlined procedure withAnders and that he had a good recollection of it. Hisonly qualification was that he did not recall whether headministered the oath prior to, or subsequent to, takingthe affidavit. However, he testified that 95 percent of thetime he administers the oath prior to taking the affidavit.C. Conclusions and AnalysisWith respect to the 8(a)(l) allegations attributed toSmith, they are solely a matter of credibility. I resolvedthose credibility issues completely in favor of the wit-nesses called by counsel for the General Counsel. Smith'ssubstantive testimony and demeanor on the witness standconvinced me that he is a witness unworthy of belief.Counsel for Respondent, who did an admirable job, con-sidering what he had to work with, was frustrated by hisclient's regard for the truth, and understandably so. Atcertain junctures during the hearing he was compelled toadmonish Smith as follows:' Counsel for Respondent strenuously objected612 SMITH AUTO SERVICE. INCORPORATEDMr. Smith, do not fence with this man [counselfor the General Counsel]. Answer his questions.This is not a contest between you and him. Whenhe asks you a question, answer it, please.Don't try to outsmart him [counsel for the Gen-eral Counsel]. He's only asking you to see howgood your memory is about the thing.Leonard. [Smith] this no game. Do not fencewith me. Do not fence with him [Counsel for theGeneral Counsel]. Tell it like it is.I find and conclude that Respondent interfered with,restrained, and coerced employees in the exercise of therights guaranteed to them in Section 7 of the Act by en-gaging in the following:1. Encouraging employees to engage in surveillance oftheir coworkers' union activities and to report back toRespondent.2. Interrogating employees about their union activitiesand the Union activities of their coworkers.3. Respondent's president telling employees he would"take care" of them if they reciprocated by engaging insurveillance of coworkers union activities.4. Promising employee benefits including raises, abetter medical plan, and the installation of the timeclockif the employees reject the Union as their collective-bar-gaining representative.5. Telling employees to "stay clear" of the ChargingParty because of his membership in and activities onbehalf of the Union.6. Interrogating a perspective employee as to how hefelt about unions.7. Telling a perspective employee not to associate withWhite or his stepson Joseph Thornton because they were"troublemakers" and White was an "instigator."8. Telling a perspective employee that he would"clean house" at the Baltimore, Maryland, shop.D. The 8(a)(3) AllegationThere was no real dispute between Smith and Whitewith respect to the incident and the apology that fol-lowed. The threshold issue is uncomplicated, was thebasis for the discharge pretextual? In my opinion it was.The record is clear that Smith knew of White's unionactivities and considered him its primary supporter,which he was. When considering the 8(a)(1) violations,and Smith's expressed animus towards White and theUnion, one can reach no other conclusion. Not only didWhite hold union meetings at his house where authoriza-tion cards were signed, appear on behalf of the Union atthe representation conference, but he placed union litera-ture on the desk in Smith's office. Smith's ego was hurtand he reacted accordingly by screaming at White.Counsel for Respondent argues that the most signifi-cant factor in this case was the timing of the discharge.The timing contention is a twofold argument by Re-spondent. First, White's termination immediately fol-lowed the incident, unlike in other cases, where an em-ployer Respondent waits many weeks prior to discharg-ing the employee. Second, Respondent argues that thetermination occurred nearly 3 months after the election,and there was no evidence that the Union activities con-tinued, so there is no basis for inferring any connectionbetween the union campaign, White's activities, and thedischarge. The only problem is that, although the unionactivity may have ceased after the election, Smith'sunion animus and in particular his animus toward Whitedid not abate.I am convinced that Smith was lying in wait for Whiteand that cursing to and about Smith, by other employees.was a common everyday occurrence. One only had tobehold Dawson's frenzy on the witness stand to realizethat he must have used curse words to Smith that havenot even been thought up yet. Smith testified thatDawson had screamed at him in the past, but had nevercalled him anything abusive or used curse words towardshim. I am constrained to agree with counsel for the Gen-eral Counsel that this is laughable and incredible.With respect to the testimony of the Board AgentJames Norton, I conclude that he was meticulous intaking the affidavit, he administered the oath, and Iaccept his layman's observations that Anders was notdrunk.Addressing myself to the testimony of Anders in myopinion, based on his demeanor and the substantive testi-mony, I believe he was credible in his testimony on thewitness stand. To be more specific, I believe that Smithinterrogated him as to his union sentiments and thatSmith told Anders that White had tried to start theUnion. Furthermore, I believe that Smith told Andersthat White was a troublemaker and that Smith was goingto "clean the house." On the witness stand, I thinkAnders was telling the truth with respect to these com-ments attributed to Smith, although I think he hadmemory lapses with respect to not being administeredthe oath and being drunk. He testified that he was drink-ing pretty heavily the night Norton came to his house.The *weight of credible evidence reflects that Nortontook the affidavit in the morning. I reject any omissionsin his testimony ris-a-vis the affidavit as being substantiveevidence.4The affidavit itself is not critical to my con-clusions in this case, because there is substantial directevidence upon which I have based my conclusion thatWhite's discharge was motivated by his union activities,thereby constituting a violation of Section 8(a)(1) and (3)of the Act.CONCtUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By encouraging employees to engage in surveillanceof the union activities of their coworkers, and to reportback to Respondent, Respondent has committed unfairlabor practices in violation of Section 8(a)(1) of the Act.4. By interrogating employees about their union activi-ties and union activities of their coworkers, Respondenthas committed unfair labor practices in violation of Sec-tion 8(a)( 1 ) of the Act..In mrn opinion 1vtin J Bart and Co, Inc. 236 NlRB 242 (1978), isinapposit to Ihe Instanl proceding613 DECISIONS OF NATIONAL LABOR RELATIONS BOARD5. When Respondent's president told employees hewould "take care of them" if they engaged in surveil-lance of the union activities of their coworkers, Re-spondent engaged in unfair labor practices in violation ofSection 8(a)(l) of the Act.6. By telling employees to "stay clear" of Herb Whitebecause he was an active union adherent, Respondent en-gaged in a violation of Section 8(a)(1) of the Act.7. By interrogating a perspective employee as to hisunion sentiments, Respondent engaged in the violation ofSection 8(a)(1) of the Act.8. By promising employees raises, a better medicalplan, and a timeclock if they reject the Union, Respond-ent engaged in unfair labor practices in violation of Sec-tion 8(a)(1) of the Act.9. By telling a perspective employee not to associatewith Herb White or his stepson, Joseph Thornton, be-cause they were "troublemakers" and that White was an"instigator," Respondent engaged in violations of Section8(a)(l) of the Act.10. By telling a perspective employee that Smith, thepresident of Respondent, would "clean house," Respond-ent engaged in a violation of Section 8(a)(1) of the Act.THE REMEDI)YHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(l) and(3) of the Act, I shall recommend that it be ordered tocease and desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent discriminatorily dis-charged William H. (Herb) White, I recommend that Re-spondent offer him immediate and full reinstatement tohis former or a substantially equivalent position, withoutprejudice to his seniority or other rights and privilegespreviously enjoyed. In addition, I recommend that Re-spondent make White whole for any loss he may havesuffered by reason of the discrimination against him, bypayment to him of a sum of money equal to that whichhe would normally have earned from the date of his dis-charge, less net earnings during said period. Backpayshall be computed according to F W. Woolworth Compa-ny, 90 NLRB 289 (1950), and with interest computed inthe manner prescribed in Florida Steel Corporation, 231NLRB 651 (1977). (See, generally, Isis Plumbing & Heat-ing Co., 138 NLRB 716 (1962).Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I issue the following recommended:ORDER5The Respondent, Smith Auto Service, Incorporated,its officers, agents, successors, and assigns, shall:1. Cease and desist from:r In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National l.ahor Relations Board, the find-ings. colnclusions, and reconmmended Order herein shall. as provided inSec 102 48 of the Rules and Rgtdattinus, be adopted hb he BHiard anidbecomen its findings. conclusions, and Order, and all ,objections theretoshall be deemed s aived for all purposes(a) Encouraging employees to engage in surveillanceof their coworkers' union activities and report back toRespondent.(b) Interrogating employees about their union activitiesand the union activities of their coworkers.(c) Telling employees that they would be taken care ofif they reciprocated by engaging in surveillance of theircoworkers' union activities.(d) Promising employees benefits including raises, abetter medical plan, and the installation of a timeclock ifthe employees reject the Union as their collective-bar-gaining representative.(e) Telling employees to "stay clear" of the ChargingParty, Herb White, because of his membership in and ac-tivities on behalf of the Union.(f) Interrogating employees as to how they felt aboutunions.(g) Telling perspective employees not to associate withWilliam H. (Herb) White or his stepson, Thornton.(h) Telling perspective employees that he, Respond-ent's president, would "clean house" at the Baltimore,Maryland, shop.(i) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights guaran-teed them in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer William H. (Herb) White immediate and fullreinstatement to his former position or, if such positionno longer exists, to a position which is substantiallyequivalent thereto, without prejudice to any seniority orother rights and privileges previously enjoyed, and makehim whole for any loss of pay he may have suffered byreason of the discrimination against him with interest asprovided in the section above entitled "The Remedy."(b) Post at both premises at Baltimore and Towson,Maryland, copies of the attached notice marked "Appen-dix."6Copies of said notice, on forms provided by theRegional Director for Region 5, after being duly signedby an authorized representative of Respondent, be postedby it immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Respondent shall takereasonable steps to insure that said notices are not al-tered, defaced, or covered by any other material.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(d) Notify the Regional Director for Region 5, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has been taken to comply herewith.` In the e'ent that his Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted hbOrder f the National .ahor Relations Board" shall read "Posted Pursu-anit to a Judgment of the United States Court of Appeals Enforcing anOrder of the National L.abor Relations Board"614 SMITH AU O SERVICE. INCORPORATEDAPPENDIXNo ICf. TO EPI.wl On itSPOSII ) BH ORDER O ItlNATIONAI LABOR Ril A \IIONS BOARDAn Agency of the United States GovernmentWE Wit I Nor encourage employees to engage insurveillance of their coworkers' union activities andto report this back to us.WI Will NOT-r question employees about theirunion activities and the union activities of their co-workers.Wl WIL.L Not tell employees that we will "takecare" of them if they engage in surveillance of theircoworkers' union activities.WL Wtll I NOT promise employees better benefitsincluding raises, a better medical plan, and the in-stallation of a timeclock if the employees reject theunion.Wi Wlii NO tell employees to "stay clear" ofWilliam Herb White because of his membership inand activities on behalf of the Union.Wi. w I NOT question employees as to howthey feel about unions.WE Wll.I NOT tell employees not to associatewith William Herb White or his stepson. Joseph E.Harvey Thornton, because they are "troublemak-ers" and White is an "instigator."WI Wii.I. NOT tell employees that we intend to"clean house" at our Baltimore, Maryland, shop.Wi Wll.l NOT in any other manner interferewith, restrain, or coerce our employees in the exer-cise of the rights guaranteed them in Section 7 ofthe National Labor Relations Act.WI Wn.i offer to William H. (Herb) White im-mediate and full reinstatement to his former positionor to a substantially equivalent position. withoutprejudice to his seniority or other rights and privi-leges previousy enjoyed, and compensate him forany loss of pay suffered by reason of his termina-tion, with interest.SMI H A to SRUVICE, INCORPORA liD)615